Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  132507




  TIMOTHY MCCLAIN, #195462

                Plaintiff-Appellant,

  v                                                                 SC: 132507
                                                                    CoA: 268783
  WAYNE CIRCUIT JUDGE,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of December 5, 2006, the Clerk of the Court is
  hereby directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 17, 2007                    _________________________________________
           jm                                                                  Clerk